DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the events generator and the metrics generator are run in a non-production data center, different than a production data center generating the log data items” of claim 25 must be shown or the feature(s) canceled from the claim(s).  Fig. 1 shows a performance metrics generator run in a non-production data center and Fig. 2 shows the events generator and the metrics generator are run on a performance metrics generator. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities: The claim recites “dimension; and generating”, Examiner suggests -- dimension; generating--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2, 11 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1 and recites “comprising generating the plurality of performance metrics from the events in a single pass through the events.”, however, the scope of this claim is well within the scope of the “generating” step of claim 1.  Claims 11 and 18 are rejected for the same or similar reasons as claim 2 as they fail to further limit their corresponding independent claims 10 and 17, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recite(s) parsing log data items to find events in the log data items, wherein an event comprises at least a portion of a log data item matching an event definition; aggregating a plurality of performance metric definitions into a single expression; and generating a plurality of performance metrics from the events by applying the single expression to the events. 
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “parsing”, “aggregating” and “generating…by applying” in the context of this claim encompasses the user thinking about the data and manually applying the single expression to the events. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim does not recite any additional limitations. Accordingly, there are no additional elements to impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. Thus, there are no additional elements that can provide inventive concept. The claim is not patent eligible.
Claims 2-9 depend from claim 1 and recite the same abstract idea as claim 1. The additional elements recited amount to either extending the abstract idea (e.g. 2-9) or adding insignificant extra-solution activity to the judicial exception i.e. data gathering (e.g. 8-9). As such, it amounts to no more than steps that collect a necessary input for the abstract idea. Claim limitations that amount to mere data gathering or extending the abstract idea neither integrate the abstract idea into a practical application nor amount to significantly more. The claims are not patent eligible.
	Claim 10 recite(s) parse log data items to find events in the log data items, wherein an event comprises at least a portion of a log data item matching an event definition; aggregate a plurality of performance metric definitions into a single expression; and generate a plurality of performance metrics from the events by applying the single expression to the events. 
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “parse”, “aggregate” and “generate…by applying” in the context of this claim encompasses the user thinking about the data and manually applying the single expression to the events. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim does not recite any additional limitations. Accordingly, there are no additional elements to impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. Thus, there are no additional elements that can provide inventive concept. The claim is not patent eligible.
Claims 11-16 depend from claim 10 and recite the same abstract idea as claim 10. The additional elements recited amount to either extending the abstract idea (e.g. 11-16) or adding insignificant extra-solution activity to the judicial exception i.e. data gathering (e.g. 15-16). As such, it amounts to no more than steps that collect a necessary input for the abstract idea. Claim limitations that amount to mere data gathering or extending the abstract idea neither integrate the abstract idea into a practical application nor amount to significantly more. The claims are not patent eligible.
Claim 17 recite(s) parse log data items to find events in the log data items, wherein an event comprises at least a portion of a log data item matching an event definition; aggregate a plurality of performance metric definitions into a single expression; and generate a plurality of performance metrics from the events by applying the single expression to the events. 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “parse”, “aggregate” and “generate…by applying” in the context of this claim encompasses the user thinking about the data and manually applying the single expression to the events. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional claim elements of an events generator and a metrics generator. These components are recited at a high level of generality such that it amounts to no more than mere software that may be implemented on a device (see e.g. [0058]). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-25 depend from claim 17 and recite the same abstract idea as claim 17. The additional elements recited amount to either extending the abstract idea (e.g. 18-25) or adding insignificant extra-solution activity to the judicial exception i.e. data gathering (e.g. 22-23). As such, it amounts to no more than steps that collect a necessary input for the abstract idea. Claim limitations that amount to mere data gathering or extending the abstract idea neither integrate the abstract idea into a practical application nor amount to significantly more. The claims are not patent eligible.
Claims 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.  Claim 17 recites “ an events generator” and “a metrics generator”. Given the broadest reasonable interpretation in light of the specification, these components amount to mere software that may be implemented on a device (see e.g. [0058]). Claims 18-25 recite the same non-statutory subject matter as the claim from which the depend and. consequently, are also non-statutory. Accordingly, the claims are not directed to any of the statutory categories. See MPEP 2106.03 I.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Mahesh et al. in U.S. Patent Publication  2015/0294256.
	Regarding claim 1, Mahesh et al. teaches:
	parsing log data items to find events in the log data items (see “…obtains data from processed events logs…”, [0032]; see “Data points are associated with events as shown in FIG. 2B”, [0047]), wherein an event comprises at least a portion of a log data item matching an event definition (see “…runs the analysis for the various scenario models…”, [0032]; “…includes identifying information…It includes an event 264 that identifies the events for which this data ping provides data”, [0047]; [0059]);
	aggregating a plurality of performance metric definitions into a single expression (see “…generates one or more histograms for each of the key performance indicator metrics corresponding to a given scenario…”, [0032]; see “…It also includes an aggregation type and data type indicated…”, [0047]; see “…specific metric definition…”, [0049]; [0059]); and 
	generating a plurality of performance metrics from the events by applying the single expression to the events (see “…the histograms can be used for comparing indicator metrics…”, [0032]; see “…performing an analysis to generate new or updated metrics…”, [0053]; [0059]).
	Regarding claim 2, Mahesh et al. teaches comprising generating the plurality of performance metrics from the events in a single pass through the events (see “…the histograms can be used for comparing indicator metrics…”, [0032]; see “…performing an analysis to generate new or updated metrics…”, [0053]; [0059]).
	Regarding claim 3, Mahesh et al. teaches comprising wherein the events represent user interactions with a user interface of an application (see “…receive user inputs defining the various events and data points, from a user, an administrator, etc.”, [0037]).
	Regarding claim 4, Mahesh et al. teaches comprising wherein the plurality of performance metrics comprises search relevance metrics (see “A comparison coefficient metric, such as the Kolmogorov-Smimor (K-S) test metric, can be used for comparison of histograms to understand how KPIs have changed and whether the changes indicate any problematic issues”, [0059]).
	Regarding claim 5, Mahesh et al. teaches comprising updating the plurality of performance metric definitions by adding an aggregation expression to a list of performance metrics (see “a drill component that provides drill user input mechanisms on the visualization that are actuated to provide a more detailed view of the additive metric values or an aggregated view of the additive metric values”, [0109]; [0059], [0140]).
	Regarding claim 6, Mahesh et al. teaches comprising updating the event definition by a system administrator prior to parsing the log data items (see “…receive user inputs defining the various events and data points, from a user, an administrator, etc.”, [0037]).
	Regarding claim 7, Mahesh et al. teaches further comprising analyzing the log data items and events to identify one or more dimensions of the events (see Figs. 2A-2F, [0045]-[0049] consistent with specification [0022]).
	Regarding claim 8, Mahesh et al. teaches getting log data items from a log data queue (see e.g. event logs, Figs. 1-4); filtering log data items to get relevant log data items (see e.g. “various pivots and filters are enabled so that a user can drill down to view more detailed data”, [0005]; see e.g. “a set of filter user input mechanisms…a variety of predefined filters...”, [0061]-[0062]); comparing selected relevant log data items to event definitions (see “A comparison coefficient metric, such as the Kolmogorov-Smimor (K-S) test metric, can be used for comparison of histograms to understand how KPIs have changed and whether the changes indicate any problematic issues”, [0059]); and when a selected relevant log data item matches an event definition (see “…generates one or more histograms for each of the key performance indicator metrics corresponding to a given scenario…”, [0032]; see “…It also includes an aggregation type and data type indicated…”, [0047]; see “…specific metric definition…”, [0049]; [0059]), storing an event in an events table and one or more dimensions of the event in a dimensions table (see e.g. database, Figs. 1-1 to 1-2).
	Regarding claim 9, Mahesh et al. teaches selecting a metric from the plurality of performance metrics definitions (see Figs. 2, 3-6); selecting a dimension for the metric; collecting events with an attribute matching the selected dimension (see Figs. 2, 3-6); and generating a metric value for the selected metric using the collected events (see Figs. 2, 3-6); repeating the selecting the metric, selecting the dimension, collecting, and generating for all metrics from the plurality of performance metrics definitions (see Figs. 2, 3-6); and aggregating the generated metric values according to a unit time hierarchy (see Figs. 2, 3-6).
	Regarding claim 10, Mahesh et al. teaches:
	parse log data items to find events in the log data items (see “…obtains data from processed events logs…”, [0032]; see “Data points are associated with events as shown in FIG. 2B”, [0047]), wherein an event comprises at least a portion of a log data item matching an event definition (see “…runs the analysis for the various scenario models…”, [0032]; “…includes identifying information…It includes an event 264 that identifies the events for which this data ping provides data”, [0047]; [0059]);
	aggregate a plurality of performance metric definitions into a single expression (see “…generates one or more histograms for each of the key performance indicator metrics corresponding to a given scenario…”, [0032]; see “…It also includes an aggregation type and data type indicated…”, [0047]; see “…specific metric definition…”, [0049]; [0059]); and 
	generate a plurality of performance metrics from the events by applying the single expression to the events (see “…the histograms can be used for comparing indicator metrics…”, [0032]; see “…performing an analysis to generate new or updated metrics…”, [0053]; [0059]).
	Regarding claim 11, Mahesh et al. teaches comprising generate the plurality of performance metrics from the events in a single pass through the events (see “…the histograms can be used for comparing indicator metrics…”, [0032]; see “…performing an analysis to generate new or updated metrics…”, [0053]; [0059]).
	Regarding claim 12, Mahesh et al. teaches comprising wherein the events represent user interactions with a user interface of an application (see “…receive user inputs defining the various events and data points, from a user, an administrator, etc.”, [0037]).
	Regarding claim 13, Mahesh et al. teaches comprising wherein the plurality of performance metrics comprises search relevance metrics (see “A comparison coefficient metric, such as the Kolmogorov-Smimor (K-S) test metric, can be used for comparison of histograms to understand how KPIs have changed and whether the changes indicate any problematic issues”, [0059]).
	Regarding claim 14, Mahesh et al. teaches further comprising analyze the log data items and events to identify one or more dimensions of the events (see Figs. 2A-2F, [0045]-[0049] consistent with specification [0022]).
	Regarding claim 15, Mahesh et al. teaches get log data items from a log data queue (see e.g. event logs, Figs. 1-4); filter log data items to get relevant log data items (see e.g. “various pivots and filters are enabled so that a user can drill down to view more detailed data”, [0005]; see e.g. “a set of filter user input mechanisms…a variety of predefined filters...”, [0061]-[0062]); compare selected relevant log data items to event definitions (see “A comparison coefficient metric, such as the Kolmogorov-Smimor (K-S) test metric, can be used for comparison of histograms to understand how KPIs have changed and whether the changes indicate any problematic issues”, [0059]); and when a selected relevant log data item matches an event definition (see “…generates one or more histograms for each of the key performance indicator metrics corresponding to a given scenario…”, [0032]; see “…It also includes an aggregation type and data type indicated…”, [0047]; see “…specific metric definition…”, [0049]; [0059]), storing an event in an events table and one or more dimensions of the event in a dimensions table (see e.g. database, Figs. 1-1 to 1-2).
	Regarding claim 16, Mahesh et al. teaches select a metric from the plurality of performance metrics definitions (see Figs. 2, 3-6); select a dimension for the metric; collecting events with an attribute matching the selected dimension (see Figs. 2, 3-6); and generate a metric value for the selected metric using the collected events (see Figs. 2, 3-6); repeat the selecting the metric, selecting the dimension, collecting, and generating for all metrics from the plurality of performance metrics definitions (see Figs. 2, 3-6); and aggregate the generated metric values according to a unit time hierarchy (see Figs. 2, 3-6).
	Regarding claim 17, Mahesh et al. teaches: 
	an events generator (Figs. 1-1 to 1-2, 5-6) to parse log data items to find events in the log data items (see “…obtains data from processed events logs…”, [0032]; see “Data points are associated with events as shown in FIG. 2B”, [0047]), wherein an event comprises at least a portion of a log data item matching an event definition (see “…runs the analysis for the various scenario models…”, [0032]; “…includes identifying information…It includes an event 264 that identifies the events for which this data ping provides data”, [0047]; [0059]); and 
	a metrics generator (Figs. 1-1 to 1-2, 5-6) to aggregate a plurality of performance metric definitions into a single expression (see “…generates one or more histograms for each of the key performance indicator metrics corresponding to a given scenario…”, [0032]; see “…It also includes an aggregation type and data type indicated…”, [0047]; see “…specific metric definition…”, [0049]; [0059]) and generate a plurality of performance metrics from the events by applying the single expression to the events (see “…the histograms can be used for comparing indicator metrics…”, [0032]; see “…performing an analysis to generate new or updated metrics…”, [0053]; [0059]).
	Regarding claim 18, Mahesh et al. teaches comprising the metrics generator to generate the plurality of performance metrics from the events in a single pass through the events (see “…the histograms can be used for comparing indicator metrics…”, [0032]; see “…performing an analysis to generate new or updated metrics…”, [0053]; [0059]).
	Regarding claim 19, Mahesh et al. teaches comprising wherein the events represent user interactions with a user interface of an application (see “…receive user inputs defining the various events and data points, from a user, an administrator, etc.”, [0037]).
	Regarding claim 20, Mahesh et al. teaches comprising wherein the plurality of performance metrics comprises search relevance metrics (see “A comparison coefficient metric, such as the Kolmogorov-Smimor (K-S) test metric, can be used for comparison of histograms to understand how KPIs have changed and whether the changes indicate any problematic issues”, [0059]).
	Regarding claim 21, Mahesh et al. teaches further comprising analyze the log data items and events to identify one or more dimensions of the events (see Figs. 2A-2F, [0045]-[0049] consistent with specification [0022]).
	Regarding claim 22, Mahesh et al. teaches get log data items from a log data queue (see e.g. event logs, Figs. 1-4); filter log data items to get relevant log data items (see e.g. “various pivots and filters are enabled so that a user can drill down to view more detailed data”, [0005]; see e.g. “a set of filter user input mechanisms…a variety of predefined filters...”, [0061]-[0062]); compare selected relevant log data items to event definitions (see “A comparison coefficient metric, such as the Kolmogorov-Smimor (K-S) test metric, can be used for comparison of histograms to understand how KPIs have changed and whether the changes indicate any problematic issues”, [0059]); and when a selected relevant log data item matches an event definition (see “…generates one or more histograms for each of the key performance indicator metrics corresponding to a given scenario…”, [0032]; see “…It also includes an aggregation type and data type indicated…”, [0047]; see “…specific metric definition…”, [0049]; [0059]), storing an event in an events table and one or more dimensions of the event in a dimensions table (see e.g. database, Figs. 1-1 to 1-2).
	Regarding claim 23, Mahesh et al. teaches select a metric from the plurality of performance metrics definitions (see Figs. 2, 3-6); select a dimension for the metric; collecting events with an attribute matching the selected dimension (see Figs. 2, 3-6); and generate a metric value for the selected metric using the collected events (see Figs. 2, 3-6); repeat the selecting the metric, selecting the dimension, collecting, and generating for all metrics from the plurality of performance metrics definitions (see Figs. 2, 3-6); and aggregate the generated metric values according to a unit time hierarchy (see Figs. 2, 3-6).
	Regarding claim 24, Mahesh et al. teaches wherein the log data items comprise raw free form text data logged by an application (see e.g. “a scenario include events which are raw events from the monitored system”, [0039]), running in a production data center (see e.g. “deployed in a cloud computing architecture”, [0018], Fig. 1 and [0070] consistent with specification [0015]), recording interactions by a user with a user interface of the application ([0014], [0025], [0039], Figs. 1-6).
	Regarding claim 25, Mahesh et al. teaches wherein the events generator and the metrics generator are run in a non-production data center, different than a production data center generating the log data items (Figs. 1-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865